DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 recite the limitation "the operation speed".  There is insufficient antecedent basis for this limitation in the claim.  One of ordinary skill in the art at the time of the invention would not have known the metes and bounds of the operation speed.  Under one scenario, the operation speed is a new recitation of operation speed, but under another scenario, the operation speed refers back to previous recitation which is not recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bueb (US 20220057952) and in view of Kale (US 20210255799)

Claim 1. Bueb discloses A memory system  (e.g.,  FIG. 1 illustrates an example computing system 100 that includes a memory sub-system 110, 0017 Fig. 1) comprising: 
a memory device including a plurality of memory blocks (e.g.,  memory (e.g., NAND), pages can be grouped to form blocks., 0026); and
a memory controller for communicating with the memory device and controlling the memory device (e.g., memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130, 0028);
wherein the memory controller executes, when entering a low power mode, according to a temperature of the memory system until a stop condition is satisfied (e.g.,  memory sub-system includes a memory sub-system controller that can migrate, or fold, data from the SLC cache to higher density memory cells (e.g., memory configured as TLC or QLC). When the memory sub-system is idle (e.g., when the command queue is empty), the controller can determine the temperature of a memory device within the memory sub-system, and depending on the temperature, can determine capacity thresholds at which to migrate the data from SLC cache to higher density memory cells., 0014; memory sub-system controller 115 can be responsible for other operations such as wear leveling operations, garbage collection operations, error detection and error-correcting code (ECC) operations, encryption operations, caching operations, 0031;  maximum and minimum values can then be used in setting the temperatures at which the processing logic can migrate the data., 0043),
wherein the target operation is a garbage collection operation for the plurality of memory blocks or a migration operation of moving data stored in a first area including at least one of the plurality of memory blocks to a second area including at least one of the plurality of memory blocks (e.g., garbage collection operations, 0031; Migrating data from SLC memory to MLC/TLC/QLC/PLC memory involves moving data from one granulation (e.g., one bit per cell) to another granulation (e.g., multiple bits per cell)., 0013) .

Bueb does not disclose, but Kale discloses
	iterations of a target operation (e.g., a subsequent time period , 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Claim 2. Bueb discloses wherein the operation speed of the memory block included in the first area is higher than the operation speed of the memory block included in the second area (e.g., Migrating data from SLC memory to MLC/TLC/QLC/PLC memory involves moving data from one granulation (e.g., one bit per cell) to another granulation (e.g., multiple bits per cell)., 0012-0013).

Claim 3.  Bueb does not disclose, but Kale discloses
	 wherein the memory controller executes each of the iterations for a predetermined reference time or less (e.g.,  timing and frequency of garbage collection and wear leveling such that the performance of the data storage device is optimized for a subsequent time period of operations without the temperature of the data storage device reaching a threshold., 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033).
or until a size of data processed by each iteration is less than or equal to a reference size (e.g., predict future power/temperature based on access patterns (e.g., read/write), access frequency, address locations, chunk sizes, operation conditions/environment,, 0038; f Intelligent throttling of data storage activities can improve user experiences by avoiding rigidly-forced throttling of performance of the data storage device, which can be a result of temperature exceeding a threshold, 0038)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Claim 4. Bueb discloses wherein the memory block included in the first area is a memory block including memory cells each storing 1-bit data, and the memory block included in the second area is a memory block including memory cells each storing 2 bits or more of data (e.g., Migrating data from SLC memory to MLC/TLC/QLC/PLC memory involves moving data from one granulation (e.g., one bit per cell) to another granulation (e.g., multiple bits per cell)., 0013).

Claim 5. Bueb discloses wherein the memory controller:
monitors the temperature of the memory system at a start of (e.g., determine that, based on tracked historical temperature readings, the memory device generally does not exceed or fall below certain temperatures., 0015; parameter adjustment component 123 can receive temperature readings from the memory sub-system 110, 0023),
when the temperature of the memory system is less than or equal to a first threshold temperature (e.g., whether the system is idle, the parameter adjustment component 123 can set the capacity thresholds at which the memory sub-system 110 will migrate data from SLC write cache to higher density memory cells, 0023; can determine to hold off migrating data while the system is not idle, 0035; can determine whether the temperature reading from the thermal sensor connected to the memory device exceeds a first temperature threshold or falls below a second temperature threshold., 0045), and
delays, when the temperature of the memory system exceeds the first threshold temperature, the iterations by a delay timedetermined according to the temperature of the memory system (e.g., processing logic can adjust the logical and/or physical criteria and delay migrating the data. Hence, in response to determining that the command queue is not empty and that the memory device is running at an extreme temperature, 0048; choose to delay migrating from SLC cache to QLC in order to reduce the number of PE cycles, 0072).

Bueb does not disclose, but Kale discloses
	each of the iterations (e.g., a subsequent time period , 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033; Operations to be performed in the next period of time can include background maintenance operations., 0176).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Claim 6. Bueb does not disclose, but Kale discloses
wherein the memory controller determines a period between the iterations based on the temperature of the memory system (e.g.,  timing and frequency of garbage collection and wear leveling such that the performance of the data storage device is optimized for a subsequent time period of operations without the temperature of the data storage device reaching a threshold., 0042).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Claim 7. Bueb discloses 
wherein the memory controller stops the iterations when the temperature of the memory system is equal to or greater than a second threshold temperature or when a consecutive number of times that the iterations are delayed is equal to or greater than a threshold delay number (e.g., when a memory device is running at an extremely hot temperature, the processing logic can determine to reduce heat generating operations such as data migration to allow the memory device the chance to cool down. Hence, the processing logic can set the maximum temperature threshold value, 0046;  choose to delay migrating from SLC cache to QLC in order to reduce the number of PE cycles., 0072).


Claim 10. Bueb discloses an operating method of the memory system including a memory device with a plurality of memory blocks (e.g.,  FIG. 1 illustrates an example computing system 100 that includes a memory sub-system 110, 0017 Fig. 1; memory (e.g., NAND), pages can be grouped to form blocks., 0026) comprising:
monitoring whether the memory system enters a low power mode (e.g., When the memory sub-system is idle (e.g., when the command queue is empty); and
executing, when entering the low power mode, according to a temperature of the memory system until a stop condition is satisfied (e.g., memory configured as TLC or QLC). When the memory sub-system is idle (e.g., when the command queue is empty), the controller can determine the temperature of a memory device within the memory sub-system, and depending on the temperature, can determine capacity thresholds at which to migrate the data from SLC cache to higher density memory cells., 0014; memory sub-system controller 115 can be responsible for other operations such as wear leveling operations, garbage collection operations, error detection and error-correcting code (ECC) operations, encryption operations, caching operations, 0031;  maximum and minimum values can then be used in setting the temperatures at which the processing logic can migrate the data., 0043),
wherein the target operation is a garbage collection operation for the plurality of memory blocks or a migration operation of moving data stored in a first area including at least one of the plurality of memory blocks to a second area including at least one of the plurality of memory blocks (e.g., garbage collection operations, 0031; Migrating data from SLC memory to MLC/TLC/QLC/PLC memory involves moving data from one granulation (e.g., one bit per cell) to another granulation (e.g., multiple bits per cell)., 0013) .

Bueb does not disclose, but Kale discloses
	iterations of a target operation (e.g., a subsequent time period , 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Claim 11 is rejected for reasons similar to Claim 2 (see above).
Claim 12 is rejected for reasons similar to Claim 3 (see above).
Claim 13 is rejected for reasons similar to Claim 4 (see above).
Claim 14 is rejected for reasons similar to Claim 5 (see above).
Claim 15 is rejected for reasons similar to Claim 6 (see above).
Claim 16 is rejected for reasons similar to Claim 7 (see above).

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bueb (US 20220057952) and in view of Kale (US 20210255799) and further in view of Kim (US 20200348887)

Claim 8. Bueb does not disclose, but Kale discloses
	in each of the iterations (e.g., a subsequent time period , 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).

Bueb in view of Kale does not disclose, but Kim discloses 
wherein the memory controller determines, the garbage collection  operation as the target operation when a number of free memory blocks among the plurality of memory blocks is less than a threshold number (e.g.,  first execution condition may include, when the number of free blocks nFB is N or less, of a garbage collection, 0183) and 
determines the migration operation as the target operation when the number of free memory blocks among the plurality of memory blocks is greater than or equal to the threshold number (e.g.,  the third internal operation is a garbage collection performed when the number of free memory blocks is B or less, where B is greater than N, 0010).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, with Kim, providing the benefit of  increase data reliability by differently setting an execution condition for an internal operation based on a detected temperature of a memory device and controlling the execution of an internal operation including a background operation (0005).

Claim 17 is rejected for reasons similar to Claim 8 (see above).

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bueb (US 20220057952) and in view of Kale (US 20210255799) and further in view of Palmer (US 20220075438)

Claim 9. Bueb in view of Kale does not disclose, but Palmer discloses
wherein the memory controller wakes up from the low power mode when the iterations are additionally executable after the iterations are stopped when the stop condition is satisfied (e.g., a low-power mode consistent with optimizing power usage through the actual low-power duration and upon awakening any sleeping memory to a desired state at the conclusion of the low-power interval., 0059).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, with Palmer, providing the benefit of an adaptive prediction mechanism for subsequent low-power intervals that can be used to prepare and place an amount of controller memory in a low-power mode consistent with optimizing power usage (see Palmer, 0059, 0007).

Claim 18 is rejected for reasons similar to Claim 9 (see above).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bueb (US 20220057952) and in view of Kim (US 20200348887)

Claim 19.  Bueb discloses 
a memory system (e.g.,  FIG. 1 illustrates an example computing system 100 that includes a memory sub-system 110, 0017 Fig. 1) comprising: 
a memory device including plural memory blocks (e.g.,  memory (e.g., NAND), pages can be grouped to form blocks., 0026); and 
 a controller configured to (e.g., memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130, 0028);
wherein the controller is further configured to perform, in a low power mode of the system, a set of the selecting and the controlling according to a temperature of the system (e.g., (e.g.,  memory sub-system includes a memory sub-system controller that can migrate, or fold, data from the SLC cache to higher density memory cells (e.g., memory configured as TLC or QLC). When the memory sub-system is idle (e.g., when the command queue is empty), the controller can determine the temperature of a memory device within the memory sub-system, and depending on the temperature, can determine capacity thresholds at which to migrate the data from SLC cache to higher density memory cells., 0014; memory sub-system controller 115 can be responsible for other operations such as wear leveling operations, garbage collection operations, error detection and error-correcting code (ECC) operations, encryption operations, caching operations, 0031;  maximum and minimum values can then be used in setting the temperatures at which the processing logic can migrate the data., 0043).

Bueb does not disclose but Kim discloses 
select one of a garbage collection operation and a data migration operation according to a number of free blocks among the memory blocks, and 
control the device to perform the selected operation (e.g., controller is suitable for: performing a first internal operation according to a first condition when the temperature is in a normal temperature range, performing a second internal operation according to a second condition when the temperature is in a low temperature range, and performing a third internal operation according to a third condition when the temperature is in a high temperature range. The first internal operation is a garbage collection performed when the number of free memory blocks is N or less, the second internal operation is a garbage collection performed when the number of free memory blocks is K or less, where K is less than N, and the third internal operation is a garbage collection performed when the number of free memory blocks is B or less, where B is greater than N. The first internal operation is a wear leveling or a read reclaim performed on memory blocks having an erase count of N or more, the second internal operation is a wear leveling or a read reclaim performed on memory blocks having an erase count of K or more, where K is less than N, and the third internal operation is a wear leveling or a read reclaim performed on memory blocks having an erase count of B or more, where B is greater than N. , 0010; background operation can include moving or swapping data stored in at least one of the memory blocks 152, 154, 156, 0077),
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, with Kale, with Kim, providing the benefit of  increase data reliability by differently setting an execution condition for an internal operation based on a detected temperature of a memory device and controlling the execution of an internal operation including a background operation (0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bueb (US 20220057952) and in view of Kim (US 20200348887) and further in view of Kale (US 20210255799)

Claim 20.  Bueb in view of Kim does not disclose, but Kale discloses
wherein the controller is configured to perform the set with an interval iteratively (e.g., a subsequent time period , 0042; operations expected for the next period of time and arrange the timing of the performance of the operations to control the rate of heat generation , 0043; throttling of operations, 0033).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with performing operations based on temperature and idle-ness to/from memory blocks as disclosed by Bueb, in view of Kim with Kale, providing the benefit of to throttle activities and thus adjust the power usage of the data storage device (112) to prevent excessive temperature (see Kale, 0048) intelligently balance the regulation of its temperature and the throttling of its operations and performance (0033).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135